Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims 
	Claims 12-30 are currently pending.
Claims 12 and 13 are amended.
 	Claims 1-11 are cancelled. 
New claims 21-30 have been added.  
	Claims 12-30 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities:
The drawings are objected to because of the following informalities: it is not clear in Figure 1 what “O” refers to, in Figure 2 the photos are not clear and there is text that is not referred to in the specification.


Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: MATRIGEL™ in paras. 0005, 0017, 0018, 0020, 0057, and 0075; and ETHIBOND® in para. 0062, which are a trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 limits the pouch-like construct to comprising cardiac myocytes and depends from Claim 13 which limits the pouch-like construct to comprise mammalian 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 12-15, 18, 19, and 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmermann et al. (Circulation, 2002) (ref. of record) “Zimmermann” as evidenced by Zimmermann et al. (Circulation, 2002) (ref. of record) “Zimmermann (Circulation Research, 2002)” in view of Haindl (US 6,416,459 B1) (ref. of record).
Claim 12 is directed to a pouch-like construct suitable for enclosing at least part of a heart of a mammal comprising an engineered tissue containing mammalian cells which are cardiac myocytes and a suitable scaffold material.
With respect to claim 12, Zimmermann teaches a construct suitable for enclosing at least part of a heart of a mammal and which comprises engineered tissue called an engineered heart tissue (EHT) (abstract and pg. I-151 to I-152 bridging para.).  With respect to claim 12, Zimmermann teaches the construct or EHT contains collagen type I and a basement membrane protein mixture (suitable scaffold material) and isolated heart cells (cardiac myocytes) (pg. I-152 Col. 1 para. 3).  With respect to claims 13-15, Zimmermann teaches the construct or EHT containing tissue where the tissue is formed from cardiac myocytes that are from neonatal rats (mammalian tissue) as evidenced by claim 19, Zimmermann teaches the construct or EHT with thicknesses of 800 to 1000 µm (0.8 to 1 mm) and, in particular, 1 mm (abstract and pg. I-153 Col. 1 para. 3).  
Although, Zimmermann does not teach the method by which the heart construct or EHT is produced as in claims 12 and 21-30, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  
Zimmermann does not teach the heart construct or EHT which is pouch-like as recited in claim 12.  However, Haindl discloses pouch to enclose a heart (at least partially) comprising of elastic and inelastic material (abstract, Fig. 1 and Col. 1 lines 52-54) and further teaches biological materials can be used to construct the pouch such as denatured bovine pericardium (Col 2 lines 53-56).  Haindl further teaches the pouch shape provides support for the heart (Col. 1 lines 52-62).  In further support, Zimmermann predicts that three-dimensional engineered cardiac tissue grafts can be designed in appropriate shapes and sizes (pg. I-151 para. 2 and Conclusion on pg. I-156).  
Zimmermann does not explicitly teach the construct or EHT where the mammalian tissue is human heart tissue comprising human cardiac myocytes as recited in claim 18.  However, Zimmermann contemplates transferring the technique to humans (pg. I-156 Col. 2 para. 1) and potential to use the constructs for the cardiac grafts and repair of larger tissue defects and congenital malformation (pg. I-156 last para.).  Accordingly, one of ordinary skill in the art at the time of the invention would have been motivated to develop an engineered heart construct comprising of human cardiac myocytes which would be more compatible for use in humans with goal to aid patients suffering from heart defects as taught by Zimmermann.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Zimmermann in such a way that the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmermann in view of Zimmermann (Circulation Research, 2002) (as applied to claims 12-15, 18, 19, and 21-30 above) in view of Haindl, and further in view of Zimmermann et al. (Biomaterials, 2004) (ref. of record) “Zimmermann (Biomaterials, 2004)”.
The teachings of Zimmermann and Haindl can be found in the previous rejection above. 
With respect to claim 17, Zimmermann teaches the construct or EHT is able to contract (abstract, pg. I-152 para. 1 and pg. I-156 Col. 1 last para.).  
Although, Zimmermann teaches the construct or EHT comprising collagen type I, a basement membrane solution, isolated cells, and culture medium (pg. I-152 Col. 1 para. 3), Zimmermann is silent with respect to the final concentration of the cells in the construct and does not teach the construct where 25% of the volume is cardiac myocytes as recited in claim 16.  However, Zimmerman (Biomaterials, 2004) teaches that the heart consists of approximately 30% cardiac myocytes and that EHTs 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claims 19 and 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmermann in view of Zimmermann (Circulation Research, 2002) (as applied to claims 12-15, 18, 19 and 21-30 above) in view of Haindl, and further in view of Leor et al. ( Pharmacology & Therapeutics, 2005) (ref. of record).
The teachings of Zimmermann and Haindl can be found in the previous rejection above. 
Zimmerman does not teach the construct or EHT with a wall thicker than 1 mm or the range of 1-8 mm as recited in claim 19 or 2-3 mm as recited in claim 20.  However, Leor teaches that the human heart muscle is about 1 cm thick (pg. 156 Section 4.2 para. 2).  In additional support, Zimmerman proposes that several EHTs or constructs can be used for implanting to increase the graft size (pg. I-156 Col. 2 para. 1).  Accordingly, one skilled in the art at the time of the invention would have been motivated to combine these references to make an EHT or construct with cardiac myocytes with a reasonable thickness, such as 1-8 mm or 2-3 mm as disclosed by the applicant in claims 19 and 20, respectively. The skilled artisan would have been motivated to generate an EHT or construct with human myocytes of these thicknesses in order to be thick enough to act as a restraint for the human heart which is approximately 1 cm thick as taught by Leor.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention and since Zimmermann proposes combining multiple EHTs to generate larger tissue grafts.  
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632